UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-108057 COMMONWEALTH INCOME & GROWTH FUND V (Exact name of registrant as specified in its charter) Pennsylvania 65-1189593 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx -1- FORM 10-Q SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item 1 A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 -2- Part I. FINANCIAL INFORMATION Item 1. Financial Statements Commonwealth Income & Growth Fund V Condensed Balance Sheets September 30, December 31, 2007 2006 (unaudited) Assets Cash and cash equivalents $ 4,102,397 $ 7,071,792 Lease income receivable net of reserves of $28,400 and $0 as ofSeptember 30, 2007 and December 31, 2006 183,835 202,493 Other receivables - Affiliates 112,509 58,578 Prepaid fees 5,432 4,670 4,404,173 7,337,533 Computer equipment, at cost 20,922,873 15,195,877 Accumulated depreciation (6,593,126 ) (2,949,031 ) 14,329,747 12,246,846 Equipment acquisition costs and deferred expenses, net 519,996 474,586 Prepaid Acquisition Fees 247,936 376,996 767,932 851,582 Total Assets $ 19,501,852 $ 20,435,961 Liabilities and Partners' Capital Liabilities Accounts payable $ 312,351 $ 177,550 Accounts payable - General Partner - 56,762 Other accrued expenses - 38,446 Unearned lease income 314,922 151,248 Notes payable 3,274,473 2,320,496 Total Liabilities 3,901,746 2,744,502 Partners' Capital General partner 1,000 1,000 Limited partners 15,599,106 17,690,459 Total Partners' Capital 15,600,106 17,691,459 Total Liabilities and Partners' Capital $ 19,501,852 $ 20,435,961 see accompanying notes to condensed financial statements -3- Table of Contents Commonwealth Income & Growth Fund V Condensed Statements of Operations Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (unaudited) (unaudited) Revenue Lease $ 1,716,760 $ 1,022,145 $ 4,832,494 $ 2,388,849 Interest and other 56,993 106,215 178,282 273,838 Total Revenue 1,773,753 1,128,360 5,010,776 2,662,687 Expenses Operating, excluding depreciation 277,359 248,219 933,343 860,535 Organizational costs - - - 36,751 Equipment management fee - General Partner 85,838 48,013 241,625 120,091 Interest 41,977 28,506 110,715 65,564 Depreciation 1,350,370 745,646 3,690,465 1,773,063 Amortization of equipment acquisition costs and deferred expenses 74,848 41,739 208,108 99,175 Bad debt expense 38,461 - 38,461 - Loss on sale of computer equipment 4,854 - 4,892 - Total expenses 1,873,707 1,112,123 5,227,609 2,955,179 Net (loss) income $ (99,954 ) $ 16,237 $ (216,833 ) $ (292,492 ) Net (loss) income allocated to limited partners $ (106,204 ) $ 9,339 $ (235,579 ) $ (310,635 ) Net (loss) income per equivalent limitedpartnership unit $ (0.08 ) $ 0.01 $ (0.19 ) $ (0.25 ) Weighted average number of equivalent limited partnership units outstanding during the period 1,249,951 1,249,950 1,249,951 1,212,899 see accompanying notes to condensed financial statements -4- Table of Contents Commonwealth Income & Growth Fund V Condensed Statements of Partners’ Capital For the Nine Months ended September 30, 2007 (unaudited) General Partner Units Limited Partner Units General Partner Limited Partner Total Partners' capital - January 1, 2007 50 1,249,951 $ 1,000 $ 17,690,459 $ 17,691,459 Net Income (loss) - - 18,746 (235,579 ) (216,833 ) Distributions - - (18,746 ) (1,855,774 ) (1,874,520 ) Partners' capital - September 30, 2007 50 1,249,951 $ 1,000 $ 15,599,106 $ 15,600,106 see accompanying notes to condensed financial statements -5- Table of Contents Commonwealth Income & Growth Fund V Condensed Statements of Cash Flow Nine Months Ended September 30, 2007 2006 (unaudited) Net cash provided by operating activities $ 2,587,890 $ 1,086,121 Investing activities: Capital expenditures (3,563,021 ) (5,820,712 ) Prepaid acquisition fees 129,060 39,273 Net proceeds from the sale of computer equipment 4,715 - Equipment acquisition fees paid to General Partner (231,319 ) (294,919 ) Net cash (used in) investing activities (3,660,565 ) (6,076,358 ) Financing activities: Contributions - 5,254,658 Offering costs - (593,264 ) Distributions to partners (1,874,520 ) (1,818,412 ) Debt placement fee paid to the General Partner (22,200 ) (15,523 ) Net cash (used in) provided by financing activities (1,896,720 ) 2,827,459 Net (decrease) in cash and cash equivalents (2,969,395 ) (2,162,778 ) Cash and cash equivalents, beginning of period 7,071,792 10,722,300 Cash and cash equivalents, end of period $ 4,102,397 $ 8,559,522 see accompanying notes to condensed financial statements -6- Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund V (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania on May 19, 2003.The Partnership offered for sale up to 1,250,000 units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Partnership reached the minimum amount in escrow and commenced operations on March 14, 2005.As of February 24, 2006, the Partnership was fully subscribed. The Partnership used the proceeds of the Offering to acquire, own and lease various types of computer information technology (I.T.) equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions.Commonwealth Capital Corp. (“CCC”), on behalf of the Partnership and other affiliated partnerships, will acquire computer equipment subject to associated debt obligations and lease agreements and allocate a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation which is an indirect wholly owned subsidiary of CCC.CCC is a member of the Investment Program Association (IPA), Financial Planning Association (FPA), and the Equipment Leasing and Finance Association (ELFA).Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its computer equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2015. 2. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2006 has been prepared from the books and records without audit.Financial information as of December 31, 2006 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated, have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2006.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2007. Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, then an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset.The Partnership recorded impairment charges of approximately $41,000 (included in depreciation expense) to reflect the assets at their current estimated net realizable value for the period ended September 30, 2007. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent units outstanding during the period. -7- Table of Contents 3. Computer Equipment The Partnership is the lessor of equipment under operating leases with periods ranging from 16 to 36 months.In general, associated costs such as repairs and maintenance, insurance and property taxes are paid by the lessee. Through September 30, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on the monthly straight-line basis which is generally in accordance with the terms of the operating lease agreements.The company’s leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met and the equipment is re-leased or sold.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing or sale of equipment.This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is factored in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations.For the nine months ended September 30, 2007 and 2006, remarketing fees were incurred in the amountsof $1,000 and $0, respectively. The Partnership’s share of the computer equipment in which it participates with other partnerships at September 30, 2007 and December 31, 2006 was approximately $7,977,000 and $3,923,000, respectively, which is included in the Partnership’s fixed assets on its balance sheet.The total cost of the equipment shared by the Partnership with other partnerships at September 30, 2007 and December 31, 2006 was approximately $15,750,000 and $8,188,000, respectively.The Partnership’s share of the outstanding debt associated with this equipment at September 30, 2007 and December 31, 2006 was $1,907,000 and $526,000, respectively.The total outstanding debt at September 30, 2007 and December 31, 2006 was $3,623,000 and $1,148,000, respectively. The following is a schedule of future minimum rentals on noncancellable operating leases at September 30, 2007: Amount Threemonths ending December 31, 2007 $ 1,713,580 Year ended December 31, 2008 6,263,077 Year ended December 31, 2009 3,183,342 Year ended December 31, 2010 236,371 $ 11,396,370 4. Related Party Transactions Receivables/Payables As of September 30, 2007, the Partnership’s related party receivables and payables are short term, unsecured, and non-interest bearing. -8- Table of Contents Reimbursable Expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of supplies and services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner.In addition, the General Partner and its affiliates are entitled to reimbursement for certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership.During the nine months ended September 30, 2007 and 2006, the Partnership recorded approximately $925,000 and $678,000, respectively,for reimbursement of expenses to the General Partner. Offering Costs Offering costs are payments for selling commissions, dealer manager fees, professional fees and other offering expenses relating to the syndication of the Partnership’s units.Selling commissions are 8% of the partners’ contributed capital and dealer manager fees are 2% of the partners’ contributed capital.These costs have been deducted from partnership capital in the accompanying financial statements. Equipment Acquisition Fee The General Partner is entitled to be paid an equipment acquisition fee of 4% of the purchase price of each item of equipment purchased as compensation for the negotiation of the acquisition of the equipment and lease thereof or sale under a conditional sales contract.For the nine months ended September 30, 2007 and 2006, equipment acquisition fees of approximately $231,000 and $295,000, respectively, were earned bythe General Partner. Debt Placement Fee As compensation for arranging term debt to finance the acquisition of equipment by the Partnership, the General Partner is paid a fee equal to 1% of such indebtedness; provided, however, that such fee shall be reduced to the extent the Partnership incurs such fees to third parties, unaffiliated with the General Partner or the lender, with respect to such indebtedness and no such fee will be paid with respect to borrowings from the General Partner or its affiliates.For the nine months ended September 30, 2007 and 2006, debt placement fees of approximately $22,000 and $16,000, respectively, were earned by the General Partner. Equipment Management Fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases.For the nine months ended September 30, 2007, and 2006, equipment management fees of approximately $242,000, and $120,000, respectively, were earned by the General Partner. Equipment Liquidation Fee With respect to each item of equipment sold by the General Partner (other than in connection with a conditional sales contract), a fee equal to the lesser of (i) 50% of the competitive equipment sale commission or (ii) three percent of the sales price for such equipment is payable to the General Partner.The payment of such fee is subordinated to the receipt by the limited partners of the net disposition proceeds from such sale in accordance with the Partnership Agreement.Such fee will be reduced to the extent any liquidation or resale fees are paid to unaffiliated parties.For the nine months ended September 30, 2007, equipment liquidation fees of approximately $200 were earned by the General Partner.For the nine months ended September 30, 2006 there were no equipment liquidation fees earned by the General Partner. -9- Table of Contents 5. Notes Payable Notes payable consisted of the following: September 30, 2007 December 31, 2007 Installment note payable to bank; interest at 4.61%, due in monthly installments of $160, including interest, with final payment in December 2007. $ 158 $ 622 Installment notes payable to banks; interest ranging from 4.65% to 6.3%, due in monthly installments ranging from $1,095 to $14,239, including interest, with final payments from February through October 2008. 387,533 714,889 Installment notes payable to banks; interest ranging from 5.20% to 5.85% due in monthly installments ranging from $8,945 to $134,671, including interest, with final payments from January through October 2009. 2,668,307 1,604,985 Installment note payable to bank; interest ranging from 5.40% to 5.85%, due in monthly installments ranging from $23,643 to $31,661, including interest, with final payment in January 2010. 218,475 - $ 3,274,473 $ 2,320,496 These notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership.Aggregate maturities of notes payable for each of the periods subsequent to September 30, 2007 are as follows: Amount Three months ending December 31, 2007 $ 463,842 Year ended December 31, 2008 1,733,581 Year ended December 31, 2009 1,053,748 Year ended December 31, 2010 23,302 $ 3,274,473 6. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Nine months Ended September 30, 2007 2006 Lease income, net of interest expense on notes payable realized as a result of direct payment of principal by lessee to bank $ 1,265,975 $ 410,423 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. -10- Table of Contents Noncash investing and financing activities include the following: Nine months Ended September 30, 2007 2006 Debt assumed in connection with purchase of computer equipment $ 2,219,952 $ 1,552,263 Equipment acquisition fees earned by General Partner upon purchase of equipment from prepaid acquisition fees $ 129,060 $ 39,273 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. COMPUTER EQUIPMENT Commonwealth Capital Corp., on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease revenue and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. -11- Table of Contents REVENUE RECOGNITION Through September 30, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly straight-line basis which is generally in accordance with the terms of the operating lease agreement. The Partnership’s leases do not contain any step-rent provisions or escalation clauses nor are lease revenues adjusted based on any index. The Partnership reviews a customer’s credit history before extending credit and establishes a provision for uncollectible accounts receivable based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether an impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset, an impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. LIQUIDITY AND CAPITAL RESOURCES The Partnership’s primary source of capital for the nine months ended September 30, 2007 was cash provided by operating activities of approximately $2,588,000.For the nine months ended September 30, 2006, the Partnership’s primary source of capital was from contributions of approximately $5,255,000.Equipment was purchased in the amount of approximately $3,563,000 during the nine months ended September 30, 2007 and distributions were paid in the amount of approximately $1,875,000.Equipment in the amount of approximately $5,821,000 was purchased during the nine months ended September 30, 2006 and distributions were paid in the amount of approximately $1,818,000. The Partnership intends to invest approximately $6,200,000in additional equipment for the remainder of 2007. The acquisition of this equipment will be funded by debt financing from cash flows from lease rental payments. For the nine months ended September 30, 2007, the Partnership generated cash flows from operating activities in the amount of approximately $2,588,000, which includes a net loss of approximately $217,000, and depreciation and amortization expenses of approximately $3,899,000.Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $1,266,000. For the nine months ended September 30, 2006, the Partnership generated cash flows from operating activities in the amount of $1,086,000, which includes a net loss of approximately $292,000, and depreciation and amortization expenses of approximately $1,872,000.Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $410,000. The Partnership's investment strategy of acquiring computer equipment and generally leasing it under “triple-net leases” to operators who generally meet specified financial standards minimizes the Partnership's operating expenses.As of September 30, 2007, the Partnership had future minimum rentals on non-cancelable operating leases of approximately $1,714,000 for the balance of the year ending December 31, 2007 and approximately $9,683,000 thereafter.As of September 30, 2007, the outstanding debt was approximately $3,274,000 with interest rates ranging from 4.61% to 6.3%, and will be payable through January 2010. The Partnership’s cash from operations is expected to continue to be adequate to cover all operating expenses, liabilities, and preferred distributions to Partners during the next 12-month period.If available Cash Flow or Net Disposition Proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by disposing of or refinancing Equipment, or by borrowing within its permissible limits.The Partnership may, from time to time, reduce the distributions to its Partners if it deems necessary.Since the Partnership’s leases are on a “triple-net” basis, no reserve for maintenance and repairs is deemed necessary. -12- Table of Contents RESULTS OF OPERATIONS Three months ended September 30, 2007 compared to Three months ended September 30, 2006 For the three months ended September 30, 2007, the Partnership recognized revenue of approximately $1,774,000 and expenses of approximately $1,874,000, resulting in a net loss of approximately $100,000.For the three months ended September 30, 2006, the Partnership recognized revenue of approximately $1,128,000 and expenses of approximately $1,112,000, resulting in netincome of approximately $16,000. Lease income increased by 68% to approximately $1,717,000 for the three months ended September 30, 2007, from approximately $1,022,000 for the three months ended September 30, 2006.This increase was primarily due to more lease agreements commencing versus new lease agreements ending, during the three months ended September 30, 2007. Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.The expenses increased 12% to approximately $277,000 for the three months ended September 30, 2007, from $248,000 for the three months ended September 30, 2006.This increase is primarily attributable to an increase in other LP expenses, which was partially offset by a decrease in accounting fees and office and printing services. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee increased 79% to approximately $86,000 for the three months ended September 30, 2007, from $48,000 for the three months ended September 30, 2006, which is consistent with the increase in lease income. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. These expenses increased 81% to approximately $1,425,000 for the three months ended September 30, 2007, from $787,000 for the three months ended September 30, 2006. This increase was due to the acquisition of new equipment associated with the purchase of new leases.The Partnership recorded impairment charges of approximately $41,000 to reflect the assets at their current estimated net realizable value for the period ending September 30, 2007. Nine months ended September 30, 2007 compared to Nine months ended September 30, 2006 For the nine months ended September 30, 2007, the Partnership recognized revenue of approximately $5,011,000, and expenses of approximately $5,228,000, resulting in a net loss of approximately $217,000.For the nine months ended September 30, 2006, the Partnership recognized revenue of approximately $2,663,000, and expenses of approximately $2,955,000, resulting in a net loss of approximately $292,000. Lease income increased by 102% to approximately $4,832,000 for the nine months ended September 30, 2007, from $2,389,000, for the nine months ended September 30, 2006, primarily due to more lease agreements commencing versus lease agreements ending, during the nine months ended September 30, 2006. Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC, a related party, for administration and operation of the Partnership.The expenses increased to approximately $933,000 for the nine months ended September 30, 2007, from $861,000 for the nine months ended September 30, 2006, primarily due to an increase in other LP expenses and Partnership taxes, and was partially offset by a decrease in blue sky expenses, due diligence expenses, and office and printing expenses. -13- Table of Contents The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee increased to approximately $242,000 for the nine months ended September 30, 2007, from $120,000 for the nine months ended September 30, 2006, and is consistent with the increase in lease income. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. These expenses increased to approximately $3,899,000 for the nine months ended September 30, 2007, from $1,872,000 for the nine months ended September 30, 2006. This increase was due to additional equipment being purchased and the associated acquisition and finance fees being recorded by the Partnership for the nine months ended September 30, 2006.The Partnership recorded impairment charges of approximately $41,000 to reflect the assets at their current estimated net realizable value for the period ending September 30, 2007. Item 3.Quantitative and Qualitative Disclosures About Market Risk The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long-term debt and its associated fixed revenue streams. Item 4.Controls and Procedures The Chief Executive Officer and Principal Financial Officer of the Partnership have conducted a review of the Partnership's disclosure controls and procedures as of September 30, 2007. The Partnership’s disclosure controls and procedures include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. The Partnership’s disclosure controls and procedures also include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Exchange Act is accumulated and communicated to the Partnership's management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. Based upon this review, the Partnership’s Chief Executive Officer and Principal Financial Officer have concluded that the Partnership's disclosure controls (as defined in Rule 13a-15e promulgated under the Exchange Act) are effective to ensure that the information required to be disclosed by the Partnership in the reports it files under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms and (ii) is accumulated and communicated to the Partnership's management, including its Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. There have been no changes in the General Partner’s internal controls or in other factors that could materially affect the disclosure controls and procedures in the nine months ended September 30, 2007, that have materially affected or are reasonably likely to materially affect the General Partner’s internal controls over financial reporting. -14- Table of Contents Part II:OTHER INFORMATION Commonwealth Income & Growth Fund V Item 1.Legal Proceedings N/A Item 1A.
